IN THE MATTER OF THE PETITION                  •       IN THE
FOR REINSTATEMENT OF
DONALD SAUNDERS LITMAN TO                      •       COURT OF APPEALS
THE MARYLAND BAR
                                               •       OF MARYLAND

                                               •       Misc. Docket AG
                                               •       No. 84
                                               •       September Term, 2015

                                          ORDER


         The Court having considered the Petition for Reinstatement filed by Donald

Saunders Litman, Bar Counsel's response thereto, and upon good cause shown, it is this

19th day of May, 2016

         ORDERED, by the Court of Appeals of Maryland a majority of the Court, that the

petition be, and it is hereby, GRANTED, and that Donald Saunders Litman is hereby

reinstated to the practice of law in Maryland, and it is further

         ORDERED, that the Clerk of this Court shall replace the name of Donald

Saunders Litman on the register of the attorneys in this Court and certify that fact to the

Trustees of the Client Protection Fund and to the Clerks of all judicial tribunals in this

State.


                                                       /s/ Mary Ellen Barbera
                                                       Chief Judge